DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 drawn to a chip antenna module (see Applicant’s specification paragraph 10).
II.	Claims 10-16 drawn to another embodiment of a chip antenna module (see Applicant’s specification paragraph 19).
III.	Claims 17-20 further drawn to another embodiment of a chip antenna module  (see Applicant’s specification paragraph 26).

The inventions are distinct, each from the other because of the following reasons:
Inventions I to III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the chip antenna module of group II can be practiced without the needed for the chip antenna module of group I comprising a substrate comprising a feed wiring layer configured to provide a feed signal, a feeding via connected to the feed wiring layer, a dummy via separated from the feed wiring layer and a radiating portion that extends from a first surface of the body portion and is connected to the feeding via and the dummy via; or the chip antenna module of group III comprising a chip antenna connected to the dummy via and the feeding via and configured to output a wireless frequency signal based on a distance between the feeding via and the dummy via.

Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THO G PHAN/
Primary Examiner, Art Unit 2845